Citation Nr: 1500899	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The appellant had active service from February 1972 to February 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2013, the Veteran testified at a Board hearing at the Central Office in Washington, District of Columbia before the undersigned Acting Veteran's Law Judge.  A transcript of this hearing is of record.

This claim was previously before the Board in July 2011, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was previously before the Board at the time of the July 2011 remand.  However, in a June 2012 rating decision, the RO granted service connection for PTSD with an evaluation of 70 percent effective January 27, 2009, the date of claim to reopen.  The appeal to that extent has been granted in full.  As such, this issue is no longer before the Board and shall not be discussed any further.

A review of the Virtual VA paperless claims processing system revealed copies of VA outpatient treatment records.

In a January 2011 statement, the appellant indicated that he wished to file a claim for entitlement to service connection for a heart condition.  The issue of entitlement to service connection for a heart condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination addendum opinion.

A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  Whether a pre-existing disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

The initial determination is whether a lung disability was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2014).  In this case, the medical evidence clearly and unmistakably shows that the Veteran had poor physical condition secondary to lack of exercise and no evidence of substantial or disqualifying level of asthma.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach.

Instead, it must now be determined whether the pre-existing disability was aggravated by service.  Under 38 U.S.C.A. § 1153, aggravation will be established by an increase in disability during service, absent a specific finding that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  

In October 2011, in accordance with the directives of the July 2011 Remand, the Veteran was provided with a VA respiratory examination.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and provided objective testing.  

A review of service treatment records showed that on entrance examination, the Veteran was noted to have tightness and shortness of breath upon exercise.  This condition was further noted to have begun at age 3, with no record of hospitalizations, but causing the Veteran to lose approximately 1 week for every three months of school during childhood.  Prior to entering the service, the Veteran had not participated in sports or play due to his asthma condition.  The military entrance examiner's impression was poor physical condition secondary to lack of exercise and no evidence of substantial or disqualifying level of asthma.  

In an August 2007 chest CT scan, it was noted that there were no infiltrates, effusions, or masses seen in the lungs.  Further, there were no mediastinal masses, adenopathy, or interstitial disease shown.  As such, it was determined that there was no evidence of asbestosis.

A pulmonary function test performed in October 2008 showed mild obstructive ventilatory defect.  The Veteran was assessed with mild chronic obstructive pulmonary disease (COPD)/asthma.

A pulmonary function test performed in May 2009 revealed no significant change from the October 2008 test.  The Veteran was assessed with mild obstructive ventilator defect with significant response to bronchodilators.  There was no evidence of restriction.

An x-ray provided with the October 2011 VA examination showed the lungs to be clear bilaterally.

On VA examination in October 2011, the Veteran was diagnosed with exercise-induced asthma/COPD.  The examiner opined that the exercise-induced asthma/COPD was less likely than not related to military service.  In support, the examiner provided that the exercise-induced asthma pre-existed service and, therefore, could not have been caused by service.  He did not discuss whether the pre-existing condition could have been aggravated by military service.  Additionally, although he stated that the COPD was less likely than not related to military service, no further rationale for this opinion was provided, as he only discussed the exercise-induced asthma in his reasons.

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As such, the Board finds that the October 2011 VA examination opinion is inadequate for rating purposes due to its failure to provide a sufficient rationale for why COPD is unrelated to service and a lack of discussion of aggravation for exercise-induced asthma.  Accordingly, upon remand, the claims file must be returned to the October 2011 VA examiner for an addendum opinion, in which he should discuss the rationale for the relationship, or lack thereof, of the Veteran's COPD to military service, as well as a discussion of the issue of whether the Veteran's pre-existing exercise-induced asthma was clearly and unmistakably aggravated by his period of service beyond the natural progress of the disease.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, it should be returned to the VA examiner who evaluated the Veteran in October 2011, or if unavailable, the Veteran should be scheduled for another VA examination by a qualified physician. The examiner should note in the examination report that the claims file has been reviewed. All indicated tests and studies should be accomplished. The examiner should describe all findings in detail and provide a complete rationale for all opinions offered. 

Following a complete review of the claims folder and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disability, to include COPD, was caused by, incurred in, or aggravated by military service.

Additionally, the examiner should opine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing exercise-induced asthma WAS NOT aggravated beyond the natural progress of the disorder by his active military service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  

The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained. In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion, or indicate the inability to provide the opinion is based on the limits of medical knowledge. If the examiner is unable to render an opinion because of a lack of specified evidence, the AMC should attempt to obtain that evidence and return the claims file to the examiner for completion of the opinion. 

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



